07/27/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0262


                                        DA 21-0262
                                                                              FLED
 IN RE THE MARRIAGE OF:                                                        JUL 27 2021
                                                                              Bowen Greenwood
 DEVON E. MILLER,                                                           Clerk of Supreme Court
                                                                               State of Montana
                                                                           •                    •

             Petitioner and Appellee,
                                                                    ORDER
       and

 BRIAN T. MILLER,

             Respondent and Appellant.



       Appellant Brian T. Miller (Brian), via counsel, moves pursuant to M. R. App. P.
22(2)(a) for relief from an Order of the Sixteenth Judicial District Court, Custer COunty,
denying his motion to stay the April 27, 2021 Findings of Fact, Conclusions of Law, and
Final Decree of Dissolution of Marriage (Decree) entered by the District Court in Cause
No. DR-2019-95, until this Court resolves the present appeal. Brian alleges that if the
judgment is not stayed until this appeal is resolved, the children who are subject to the
incorporated parenting plan will be irreparably harmed because their lives will be uprooted.
Appellee Devon E. Miller (Devon) objects to Brian's motion for stay, arguing this Court
should allow the District Court's denial of stay to stand.
       At issue is the Parenting Plan that the District Court approved and adopted in the
Decree. During their marriage, Brian and Devon reiided in Miles City and raised the
children there. After the couple separated, Devon expressed an iritention to move to
Palmyra, Virginia. The Parenting Plan in this case calls for the children to spend their
school years residing with Devon in Palmyra and to spend their summer vacations in Miles
City with Brian.
       After the 2020-21 school year ended, Devon moved to Palmyra while the children
remained with Brian in Miles City for summer vacation. Brian now seeks a stay so that
the children will remain with him and attend school in Miles City until his appeal is
decided. He argues that, should he prevail on appeal, the children's lives will be less
disrupted if they begin the school year in Miles City than if they move to a new place and
attend a new school.
       Devon responds that the District Court correctly considered the best interests of the
children as well as Brian's arguments. She points out that if the children begin the school
year in Miles City and Brian does not prevail on appeal, the children's lives will be equally
i f not more disrupted by transferring to a new school in the middle of the school year.
       M.R. App. P. 22(2)(a) provides that a motion for relief under this Rule must, arnong
other factors, demonstrate good cause for the relief requested. M.R. App. P. 22(3) allows
this Court, in the interests ofjustice, to grant, modify, or deny the relief requested. We
have considered Brian's arguments and reviewed the District Court's Order Denying Stay
Pending Appeal, which demonstrates that the court carefully weighed the evidence and
arguments before denying Brian's motion. We are not convinced that the interests of
justice require overturning the decision of the District Court, nor has Brian demonstrated
good cause to do so.
       Therefore,
       IT IS ORDERED that the M. R. App. P. 22(2)(a) motion of Appellant Brian T.
Miller for relieffrom the District Court's order is DENIED.
       The Clerk is directzR provide copies of this order to all counsel ofrecord.
       DATED this 7_74-Zy of July, 2021.


                                                                   "
                                                                Chief Justice


                                                      eA71 M JUL
                                              2
3